WHATLEY, Judge.
James Sweeton appeals his convictions of several offenses. We find merit only in his contention that the evidence does not support the assessment of four points for slight victim injury. The State concedes error.
Accordingly, we affirm Sweeton’s convictions but remand with directions that the four points for slight victim injury be struck from Sweeton’s scoresheet and that he be resentenced with a corrected score-sheet.
Affirmed but remanded for correction of scoresheet and resentencing.
BLUE, A.C.J., and STRINGER, J., Concur.